In an action to foreclose a tax lien, Saffron Gardens, Ltd., appeals from an order of the Supreme Court, Nassau County (Martin, J.), dated December 6, 2005, which denied its motion to set aside the foreclosure sale and for the return of its down payment.
Ordered that the order is affirmed, with costs.
On the record presented, Saffron Gardens, Ltd., failed to demonstrate any basis upon which to set aside the foreclosure sale and direct the return of its down payment (see Voorheesville Rod & Gun Club v Tompkins Co., 82 NY2d 564 [1993]; Guardian Loan Co. v Early, 47 NY2d 515 [1979]; Alkaifi v Celestial Church of Christ Calvary Parish, 24 AD3d 476 [2005]). Miller, J.P., Ritter, Santucci and Lunn, JJ., concur.